Stepüens, J.
1. Where, from the position in which it was parked in a street, an automobile was operated backwards for about fifteen feet, at a rate of speed of about two miles per hour, and hit the back bumper of a streetcar standing in the street, although the operator of the automobile may have looked back and did not see the street-car before the automobile hit it, the backing of the automobile, under such conditions, was not negligence per se as respects the safety of passengers inside the car from being jostled and knocked down by the impact of the automobile with the car. A woman who, while in the act of alighting from the rear platform of the street-car, was jostled, knocked down, and injured by the impact of the automobile with the street-ear while the automobile was being operated backward at a rate of speed of about two miles per hour was not, as a matter of law, free from negligence and in the exercise of due care for her own safety.
2. Upon the trial of a suit by the injured person against the owner of the automobile to recover damages for injuries thus sustained, where there was evidence tending to establish the facts as narrated above, the evidence authorized a finding that the defendant was not negligent in the operation of the automobile under the circumstances, and also authorized the inference that the plaintiff, if injured, was not in the exercise of due care for her own safety at the time of the injury. The court therefore did not err in submitting to the jury an issue as to whether the defendant was in the exercise of due care, and as to whether the plaintiff was not in the exercise of due care.
3. Where the jury found for the defendant, the failure of the court to submit to the jury an issue as to the permanency of the plaintiff’s injuries and as to future pain and suffering was harmless to the plaintiff.
4. The verdict for the defendant was authorized, and no error appears.

Judgment affirmed.


Jenlcins, P. J., and Sutton, J., concur.